Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for the examination. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 11, 13, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCorkendal(US 20120240181 A1) in view of Xie(US 20160173488 A1).   

As to claim 1, McCorkendal teaches receiving, at a node of a data confidence fabric (DCF), a DCF backbone(  Server network element 140A may be communicatively coupled to networks 190 and 150. Server network element 140B may be communicatively coupled to storage devices 160A(1)-(N). Server network element 140B may be communicatively coupled to a SAN (Storage Area Network) fabric 170. SAN fabric 170 may support access to storage devices 180(1)-(N) by server network element 140B, and by network element 110 via network 150, para[0031], ln 16-30/  server network element 140A may transfer the hosting of the guest virtual machines 156A-C to the client network elements 110-130 and thus enabling the guest virtual machines 156A-C to continue operating even after the client network elements 110-130, para[0035], ln 12-30/ d to the server network element 140A. The security virtual machine 158 may provide security modules 158A-C[DCF backbone] to the guest virtual machines 158A-C to be hosted by client network elements 110-130, para[0044], ln 5-15); 
installing the DCF backbone at the node(the security modules 158A-C included in the guest virtual machines 156A-C, para[0038], ln 15-20),
 where operation of the trust insertion component is enabled by the DCF backbone( security modules 158A-C may comprise an application programming interface (API) or interface to security programs pre-installed on the client network elements 110-130 in order to provide security services for the guest virtual machines 156A-C, para[0028], ln 20-30).
McCorkendal does not teach receiving a config file at the node, and the config file includes configuration information concerning the node; and receiving and installing a trust insertion component specified in the configuration information, and the trust insertion component is operable to associate trust metadata with data received by the node. However, Xie teaches receiving a config file at the node, and the config file includes configuration information concerning the node; and receiving and installing a trust insertion component specified in the configuration information, and the trust insertion component is operable to associate trust metadata with data received by the node(automatically installing CA certificates[trust insertion component] received from a network security appliance by a client security manager to make the CA certificate become a trusted CA certificate[trust insertion component] to a client machine, para[0020], ln 1-5/The client configuration file may be an extensible markup language (XML) file including multiple elements defining the settings that should be used on client security manager 112. After the client configuration file[configuration information] is received, configuration module 503 may extract each element of the client configuration file and configure settings and functions of client security manager 112 accordingly. If a CA certificate is included in the client configuration file, the CA certificate is extracted from the client configuration file and sent to CA management module 504 for installation within a CA certificate store of the client machine, para[0038], ln 8-23/ SSL server 130 sends a server certificate[data received by the node] that is issued by a certificate authority and signed by a CA certificate to SSL client 110. SSL client 110 checks trusted root certificates in the certificate store of SSL client 110 for the CA certificate that signed the server certificate. If the CA certificate is one of the trusted root certificates that are installed in the certificate store, it means that the server certificate[data received by the node] is signed by a trusted CA[trust metadata] and is acceptable to SSL client 110, para[0007], ln 1-10). 
	It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of McCorkendal with Xie to incorporate the feature of receiving a config file at the node, and the config file includes configuration information concerning the node; and receiving and installing a trust insertion component specified in the configuration information, and the trust insertion component is operable to associate trust metadata with data received by the node because this establishes a connection with a network security appliance through a network.
As to claim 3, McCorkendal teaches the DCF backbone includes an API which enables the node to invoke the trust insertion component( para[0038], ln 20-40) 
As to claim 4, McCorkendal teaches the node comprise the hardware and software(para[0035], ln 12-30). 
As to claim 6,  McCorkendal teaches the configuration file information identifies a function to be performed by the node with respect to data received by the node, and a trust insertion component that is configured to perform the function( para[0038], ln 5-30).  
As to claim 7, Xie teaches receiving data either directly or indirectly from a device that generated the data, and processing the data using the trust insertion component, and the processing of the data comprises associating trust metadata with the data received from the device( para[007], ln 1-10) for the same reason as to claim 1 above. 
As to claim 11, it is rejected for the same reason as to claim 1 above. 
As to claim 13,   McCorkendal teaches the DCF backbone includes an API which enables the node to invoke the trust insertion( para[0038], ln 26-40).
As to claims 16, 17, 14, they are rejected for the same reasons as to claim 4, 6, 7 above.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCorkendal(US 20120240181 A1) in view of Xie(US 20160173488 A1) and further in view of Milos(US 20020161983 A1).  

As to claim 2, McCorkendal and  Xie do not teach DCF backbone is blank at the time of installation at the node. However, Milos teaches DCF backbone is blank at the time of installation at the node( Fabric One or more Fibre Channel switches in a networked topology, para[0031]/ the DPF empty device module is pushed onto the front of the existing device chain for the LUN, para[0084]).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of McCorkendal and Xie with Milos to incorporate the feature of teach DCF backbone is blank at the time of installation at the node because this provides true storage virtualization that uses a storage device or a network of storage devices that serve a plurality of hosts.
As to claim 12, it is rejected for the same reason as to claim 2 above. 

Claims 5,15 are rejected under 35 U.S.C. 103 as being unpatentable over McCorkendal(US 20120240181 A1) in view of Xie(US 20160173488 A1) and further in view of Lahiri(US 20100318609 A1)    

As to claim 5, McCorkendal and Xie do not teach  the node is one of a gateways, edge device, or cloud. However, Lahiri teaches the node is one of a gateways, edge device, or cloud(a cloud gateway controlled by the cloud fabric controller stored in the memory and executing on a processor of the one or more processors and configured to communicate with an enterprise gateway to extend an enterprise namespace into the cloud of networked resources, claim 15).  
It would have been obvious to one of the ordinary skills in the art at the time the invention was made to modify the teaching of McCorkendal and Xie with  Lahiri to incorporate the feature of the node is one of a gateway, edge device, or cloud because this provides a need for a way to ease migration of enterprise applications to the cloud.  
As to claim 15, it is rejected for the same reason as to claim 5 above.

Claims 8, 9, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCorkendal(US 20120240181 A1) in view of Xie(US 20160173488 A1) and further in view of Vanguardia(20200092308 A1)

As to claim 8, McCorkendal, Xie  do not teach the device that provides the data to the node is a sensor. However, Vanguardia teaches the device that provides the data to the node is a sensor( A security application installed on passenger-owned device 350 can be configured to transmit a signal from transmitter 560 that is detectable by sensor 550. The security application can be configured to assign one or more properties of the signal, such as a frequency, modulation, and/or polarization, to one of a plurality of possible values, such that signals from different passenger-owned devices 350, para[0107], ln 13-35). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of McCorkendal, Xie with Vanguardia to incorporate the feature of  the device that provides the data to the node is a sensor because this  increases important that network security systems be capable of deterring malicious passenger network activity.[AltContent: rect]
As to claim 9, Vanguardia teaches data is received at the node by the way of another node( para[0107], ln 13-35).
As to claims 18, 19, they are  rejected for the same reason as to claims 8 , 9 above. 
 
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCorkendal(US 20120240181 A1) in view of Xie(US 20160173488 A1) and further in view of Hu (CN 106096446 A). 
As to claim 10,  McCorkendal, Xie do not teach the trust insertion component is installed onto the DCF backbone. However, Hu teaches the trust insertion component is installed onto the DCF backbone (if trusted object has been loaded into a standard interface library, section: As a preference, when calling the trusted object deletion API, ln 1-3).   
It would have been obvious to one of the ordinary skills in the art at the time the invention was made to modify the teaching of McCorkendal, Xie with Hu to incorporate the feature of teach the trust insertion component is installed onto the DCF backbone because this realizes the mutual communication between trusted modules of different package forms, the different objects, modules of different format can be used for the uniform mode.
As to claim 20, it is rejected for the same reason as to claim 10 above.   
                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194